Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-3, 5-10, 12-17 and 19-20 are allowed. The following is the examiner’s statement for allowance. Regarding claim 1, the prior art does not disclose or suggest the following: 
“…determining, by the target transport, a threshold amount of time for the first energy to be received;
when the threshold amount of time has been exceeded, moving one or more of the target transport and a providing transport proximate to one another; and
receiving a second energy, at the target transport, from the providing transport at a second value greater than the first value during a second amount of time less than the first amount of time, wherein the target transport and the providing transport are wirelessly connected” in combination with the remaining limitations of independent claim 1. Dependent claims 2-3 and 5-7 are also allowed.
Regarding claim 8, the prior art does not disclose or suggest the following: 
“…wherein the target transport comprises a processor configured to determine a threshold amount of time for the first energy to be received, and when the threshold amount of time has been exceeded, move one or more of the target transport and a providing transport proximate to one another; and 
the providing transport configured to provide a second energy to the target transport at a second value greater than the first value during a second amount of time less than the first amount of time, wherein the target transport and the providing transport are wirelessly connected.” in combination with the remaining limitations of independent claim 8. Dependent claims 9-10 and 12-14 are also allowed.
Regarding claim 15, the prior art does not disclose or suggest the following: 
“…determining, by the target transport, a threshold amount of time for the first energy to be received;
when the threshold amount of time has been exceeded, moving one or more of the target transport and a providing transport proximate to one another; and
receiving a second energy, at the target transport, from the providing transport at a second value greater than the first value during a second amount of time less than the first amount of time, wherein the target transport and the providing transport are wirelessly connected.” in combination with the remaining limitations of independent claim 15. Dependent claims 16-17 and 19-20 are also allowed.
The examiner found CHO (US 2019/0168631 A1, hereinafter CHO) and SHEVDE et al. (US 2017/0355271 A1, hereinafter SHEVDE) to be the closest prior art of record.
CHO discloses a vehicle comprising wired and wireless vehicle charge receiving system for charging the vehicle battery. SHEVDE discloses a charge receiving system which can receive power via wired or wireless connection, the system evaluates the available power via wired connected and wireless connection and selects the charging source based on the available power.  However, neither reference nor their combination evaluating that charging from the station would exceed a time threshold and instructs a providing vehicle to move proximate the target vehicle to charge the target vehicle at a higher rate than that received via the charging station and it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify any of the references in view of the other or any other additional references to add the missing limitation.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Omar whose telephone number (571)270-7165.  The examiner can normally be reached between 09:00 am-18:00 EST.
	
/AHMED  OMAR/
Examiner, Art Unit 2859

/EDWARD TSO/Primary Examiner, Art Unit 2859